IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON            : No. 386 MAL 2017
CORPORATION, AS TRUSTEE OF CHL         :
MORTGAGE PASS-THROUGH TRUST            :
2002-36 MORTGAGE PASS-THROUGH          : Petition for Allowance of Appeal from
CERTIFICATES SERIES 2002-36 C/O        : the Order of the Superior Court
NATIONSTAR MORTGAGE LLC,               :
                                       :
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
JOHN G. DIMOU AND ANNA DIMOU,          :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2017, the Petition for Allowance of

Appeal is DENIED.